
	
		I
		111th CONGRESS
		1st Session
		H. R. 4023
		IN THE HOUSE OF REPRESENTATIVES
		
			November 4, 2009
			Mr. Duncan introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To provide for cost-of-living adjustment of the resources
		  limits under the supplemental security income program.
	
	
		1.Cost-of-living adjustment of
			 SSI resources limits
			(a)Adjustment of
			 resources limitsSection
			 1611(a) of the Social Security Act (42 U.S.C. 1382(a)) is amended—
				(1)in paragraph
			 (1)(B)(i), by striking the applicable amount determined under paragraph
			 (3)(A) and inserting $3,000 (or, if greater, the amount
			 determined under section 1617);
				(2)in paragraph
			 (1)(B)(ii), by striking the applicable amount determined under paragraph
			 (3)(B) and inserting $2,000 (or, if greater, the amount
			 determined under section 1617);
				(3)in paragraph
			 (2)(B), by striking the applicable amount determined under paragraph
			 (3)(A) and inserting $3,000 (or, if greater, the amount
			 determined under section 1617); and
				(4)by striking
			 paragraph (3).
				(b)Adjustment
			 formulaSection 1617(a)(1) of
			 such Act (42 U.S.C. 1382f(a)(1)) is amended by striking (a)(1)(A),
			 (a)(2)(A), (b)(1), and (b)(2) and inserting (a) and
			 (b).
			(c)Effective
			 dateThe amendments made by this section shall apply with respect
			 to benefits for months after December 2010.
			
